s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    November 25, 2014

                                   No. 04-14-00668-CV

         WEST 17TH RESOURCES, LLC, Pamela Mika Wolf, and Thomas Mika,
                               Appellant

                                             v.

                       Lucian A. PAWELEK and Carleen J. Pawelek,
                                      Appellees

                 From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 13-04-00087-CVK
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
       Appellants' unopposed motion for extension of time to file brief is hereby GRANTED.
Appellants brief is due on or before January 26, 2015.



                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of November, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court